DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation "the ranked list of n_gram categories query categories" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 1 recites the limitation “the ranked list of query categories” in line 11. It is unclear whether this ranked list of query categories refers to “a ranked list of query categories associated with the un-segmented query” as recited in lines 5-6, or “a ranked list of query categories for the n_gram” recited earlier in lines 8-9.
Independent claims 8, 15 recite similar limitations as in claim 1, and are therefore rejected by the same reasons.
Dependent claim 11 recites “the method of claim 1”. There is insufficient antecedent basis for this limitation in the claim.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0150552 A1, Applicant’s submitted IDS filed 7/08/2021), hereinafter “Wang”.

As per claim 1, Wang teaches one or more storage media having computer executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform actions comprising:
“receiving an un-segmented query” at [0081]-[0085] and Figs. 9-10;
(Wang teaches receiving an unsegmented query “Samsung Galaxy S7 black protective cover”)
“determining a ranked list of query categories associated with the un-segmented query” at [0081]-[0085] and Figs. 9-10;
(Wang teaches determining a parse tree, which represents the structure of the query. The parse tree includes a ranked list of query categories such as “protective cover”-> “Samsung galaxy S7” -> “black”, wherein “protective cover” is a root of the tree (i.e., highest ranking))
“segmenting the un-segmented query into a set of n_grams” at [0081]-[0085] and Figs. 9-10;
(Wang teaches seeming the un-segmented query into a set of n_grams such as “Samsung galaxy s7”, “black”, and “protective cover”)
“for each n_grams in at least a subset of the set of n_grams, determining a ranked lists of query categories for the n_gram” at [0081]-[0085] and Figs. 9-10;
(Wang teaches for each n_grams in at least a subset of the set of n_grams (e.g., “protective cover”), determining a ranked list of query categories for the n_gram (e.g., black protective covers for Samsung Galaxy s7 may receive the highest rank, followed by protective covers for the Samsung Galaxy S7 in any color, followed by black protective covers, and followed by protective convers for any phone of any color)) 
“determining a dominant object of the unsegmented query based on a comparison of the ranked list of query categories with the ranked list of n_grams categories for each of the n_grams of the subset of n_grams” at [0081]-[0085] and Figs. 9-10.
(Wang teaches determining head-terms (i.e., “dominant object”) based on comparison of the ranked list of query categories with the ranked list of n_grams categories for each of the n_grams of the subset of n_grams. For example, “protective covers” is determined to be head-term, which corresponds to highest rank of query categories, and “Samsung Galaxy s7” and “black” are modifier-terms, which correspond to lower rank of the query categories)

As per claim 2, Wang teaches the media of claim1, wherein determining the dominant object further comprises: “identifying a set of high ranking query category of the ranked list of query categories; identifying a first n_gram of the set of n_grams, wherein a highest ranking n_gram category of the ranked list of n_gram categories associated with the identified first n_gram matches at least one high ranking query category of the set of identified set of high ranking categories; and determining the dominant object further based on the identified first n_gram” at [0081]-[0085] and Figs. 9-10.


As per claim 3, Wang teaches the media of claim 1, wherein the actions further comprise: “receiving the un-segmented query from a user interface (UI) of an e-commerce platform; identifying, based on the determining dominant object, a product or a service made available by the e-commerce platform; and causing display, at the UI interface of the e-commerce platform, of an indication of the identified product or the identified service made available by the e-commerce platform” at [0081]-[0085] and Figs. 9-10.

As per claim 4, Wang teaches the media of claim 1, wherein “the un-segmented query includes an ordered set of tokens and each n_gram in the set of n_grams includes an ordered subset of the set of tokens” at [0081]-[0085] and Figs. 9-10.


As per claim 5, Wang teaches the media of claim 1, wherein the actions further comprise: “for each n_gram in the set of n_grams, determining one or more aspects of the n_gram, wherein each determined aspect is identified as one of an explicit aspect or a non-explicit aspect based on an application of entity extraction; generating a pruned set of n_grams by pruning each n_gram from the set of n_grams that includes one or more explicit aspects, wherein the pruned set of n_grams is identified as including one or more non-explicit aspects; and determining the dominant object based on the pruned set of n_grams” at [0081]-[0085] and Figs. 9-10.

As per claim 6, Wang teaches the media of claim 1, wherein “segmenting the un-segmented query into the set of n_grams comprises: determining a boundary between a first n_gram and a second n_gram of the set of n_grams that is based on a distance between a first vector and a second vector within a vector space, the first vector representing a first embedded token included in the first n_gram and the second vector representing a second embedded token included in the second n_gram” at [0058]-[0070], at [0081]-[0085] and Figs. 9-10.


As per claim 7, Wang teaches the media of claim 1, wherein the actions further comprise: “employing one or more knowledge graphs to generate the ranked list of the query categories” at [0081]-[0085] and Figs. 9-10.

Claims 8-20 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11,036,746. Claims 1-20 of US patent No. 11,036,746 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 











Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 26, 2022